Citation Nr: 0719470	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-24 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to 
April 1991.  The veteran also served with the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
September 2006.  


FINDING OF FACT

Erectile dysfunction was not present during active duty or 
for years thereafter nor is erectile dysfunction otherwise 
related to such service.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2003 and 
March 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the April 2003 VCAA letter and was 
provided with notice of the types of evidence necessary to 
establish any disability rating and/or the effective date via 
correspondence dated in July 2006 and August 2006.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  At the time of the September 2006 Board 
hearing, the veteran indicated that he received treatment for 
erectile dysfunction from VA between 1992 and 2002 and 
thought that not all of the treatment records were associated 
with the claims file.  The Board notes treatment records 
dated from 1994 onward have been associated with the claims 
file which evidence treatment for premature ejaculation.  
There is no indication in the claims file that the VA records 
from the 1990's were incomplete.  The Board finds a remand is 
not required in order to obtain VA treatment records dated in 
the 1990's.  The veteran has not been afforded a VA 
examination.  As found below, however, there is no competent 
evidence of the presence of erectile dysfunction which began 
during active duty in the service medical records.  The 
service medical records were silent as to complaints of, 
diagnosis of or treatment for erectile dysfunction.  It would 
not be beneficial to the veteran's claims to afford him a VA 
examination to determine the etiology of his claimed erectile 
dysfunction.  This is because any opinion which may link the 
erectile dysfunction to active duty would be based on 
speculation as there is no evidence of an in-service disease 
or injury.  Nor is there competent evidence of continuity of 
symptomatology of erectile dysfunction from the time of the 
veteran's discharge to the present.  Service connection 
cannot be granted based on speculative evidence.  The Board 
finds the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  No additional pertinent evidence has been identified by 
the appellant as relevant to the issue on appeal decided 
herein.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran is claiming that he currently experiences 
erectile dysfunction as a result of his service in Southwest 
Asia during the Persian Gulf war.  

Associated with the claims file is competent evidence of 
record indicating that the veteran has erectile dysfunction.  
A December 2002 VA clinical record includes the assessment of 
erectile dysfunction.  It was noted in the record that the 
veteran reported his problem began in 1991 and had 
progressively increased in severity.  A VA urology 
consultation conducted in January 2003 resulted in an 
assessment of erectile dysfunction.  The veteran reported 
that the problem began in 1991 and had been increasing.  He 
reportedly was able to obtain a partial erection but it was 
inadequate for intercourse.  

Significantly, there is no competent evidence of record 
linking the currently existing erectile dysfunction to the 
veteran's active duty service.  The veteran has not alleged 
that such evidence exists.  

The service medical records include references to the fact 
that the veteran was infertile but these records were silent 
as to complaints of, diagnosis of or treatment for erectile 
dysfunction.  The records also did not document any trauma to 
the veteran's reproductive organs.  

There is competent evidence of problems with premature 
ejaculation which were reported within a few years after the 
veteran's Persian Gulf service.  This evidence, however, 
demonstrates that the veteran was able to achieve 
intercourse; he had problems with the premature ejaculation.  
None of the competent evidence dated within a few years of 
the veteran's discharge indicates in any way that the veteran 
had problems with erectile dysfunction within a few years of 
his discharge from active duty.

In September 1994, the veteran submitted a claim of 
entitlement to service connection for premature ejaculation.  
He did not indicate that he had any problems with erectile 
dysfunction at that time.  

VA clinical records dated in August 1994 and October 1994 
include assessments of premature ejaculation.  

At the time of an October 1994 VA examination, the veteran 
reported that he had been experiencing premature ejaculation 
during sexual intercourse accompanied by occasional 
testicular pain.  He indicated that this had occurred since 
his return from service in the Persian Gulf.  The diagnosis 
from the VA urology examination conducted in October 1994 was 
premature ejaculation.  The report of an October 1994 VA 
mental disorders examination included a diagnosis of acquired 
premature ejaculation of a generalized type due to apparent 
psychological factors.  None of the examination reports 
indicates that the veteran reported problems with erectile 
dysfunction.  

The Board notes that service connection for premature 
ejaculation was denied by the RO in August 1997.  

The Board finds the competent evidence of record demonstrates 
that erectile dysfunction was not present for many years 
after the veteran's discharge from active duty nor was there 
any continuity of symptomatology of erectile dysfunction from 
the time of the veteran's service in the Persian Gulf to many 
years after.  

To the extent that the VA clinical records and reports of VA 
examinations indicate that the veteran had problems with 
erectile dysfunction since 1991, the Board finds this 
evidence is not probative of the etiology of the erectile 
dysfunction.  The records are directly contradicted by the 
contemporaneous evidence of record dated in 1994 which 
indicated the veteran had problems with premature ejaculation 
and not with erectile dysfunction at that time.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The only evidence of record which indicates that the veteran 
currently experiences erectile dysfunction as a result of his 
active duty service is the veteran's own allegations and 
testimony.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of erectile dysfunction disability is without 
probative value. 

To the extent that the veteran has argued that he has 
erectile dysfunction as a result of a undiagnosed illness, 
the Board notes that, specific to Persian Gulf War service, 
service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, signs or symptoms 
involving skin; muscle or joint pain; neurologic signs or 
symptoms; neuropsychologic signs or symptoms; sleep 
disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); See 66 
Fed. Reg. 56615 (Nov. 9, 2001) (adding the December 31, 2006 
date).  The Board finds the above regulations do not aid the 
veteran's claim.  The veteran's sexual problem has been 
diagnosed as erectile dysfunction which is a known clinical 
diagnosis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
erectile dysfunction.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


